Order, Supreme Court, New York County (Beverly S. Cohen, J.), entered October 11, 1991, which denied plaintiffs’ motion for summary judgment in lieu of complaint, unanimously affirmed, without costs.
"A letter may be considered an instrument for the payment of money only, pursuant to CPLR 3213, so long as the writing unconditionally acknowledges a debt (Maglich v Saxe, Bacon & Bolan, 97 AD2d 19).” (Blum, Gersen & Stream v 346 E. 72nd St. Assocs., 172 AD2d 444.) Nevertheless, we affirm, since defendants’ opposition raises issues of fact as to the circumstances surrounding the execution of the note and the letter. Concur — Milonas, J. P., Ellerin, Kupferman, Asch and Kassal, JJ.